Citation Nr: 0211702	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-06 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis, tinea pedis and tinea cruris.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a VA Form 9 submitted in May 1998, the veteran requested 
that he be afforded a Board hearing.  He subsequently 
withdrew that request and opted for a hearing before a 
Hearing Officer at the RO.  He was afforded an RO hearing in 
November 1998, and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision of September 1980, a 
prior denial of service connection for psoriasis, tinea pedis 
and tinea cruris was continued.

2.  The evidence received since the September 1980 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for psoriasis, 
tinea pedis and tinea cruris.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA are applicable to the issue on appeal.  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  They 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  Other than the above-cited provisions, 
the regulations implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The VCAA and the implementing regulations were in effect when 
the veteran's claim to reopen was most recently considered by 
the RO.  The record reflects that the veteran has been 
informed of the requirement that he submit new and material 
evidence to reopen his claim.  He has also been informed of 
what constitutes new and material evidence, and of the 
assistance that VA would provide to obtain such evidence on 
his behalf.  The veteran has indicated that all of his 
treatment for the skin disorders at issue has been provided 
by VA, and the record reflects that the RO has obtained the 
pertinent treatment records.  Furthermore, the veteran's 
understanding that he should submit any available medical 
nexus evidence is evidenced by the transcript of the RO 
hearing, at which he testified that he had attempted to 
obtain such evidence but was unable to do so.  

Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim to reopen.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is satisfied that no further action is required to 
comply with the VCAA or the implementing regulations.

Analysis

The veteran was denied entitlement to service connection for 
psoriasis, tinea pedis and tinea cruris in a September 1979 
rating decision on the basis that there was no connection 
between the veteran's current skin disorders and the 
infection and venereal warts shown in service.  The veteran 
initiated an appeal of this decision with the submission of a 
notice of disagreement, but he did not perfect his appeal 
with the filing of a substantive appeal following the 
issuance of a statement of the case in November 1979.  The 
denial of service connection for psoriasis, tinea pedis and 
tinea cruris was continued in an unappealed rating decision 
of September 1980 on the basis that the evidence failed to 
show that the veteran's claimed skin disability was related 
to exposure to Agent Orange in service or to otherwise show 
that the claimed disability was incurred in or aggravated by 
service.

The evidence of record at the time of the September 1980 
rating decision included service medical records indicating 
that the veteran was treated for venereal warts and for an 
infection of the groin area.  The veteran was also diagnosed 
with "heat rash" in July 1967.  The post-service medical 
evidence disclosed that the veteran was treated for herpes 
progenitalis with grouped vesicles on the penis in 1971, 
three years after service.  Furthermore, a 1979 VA 
examination disclosed herpes progenitalis (service connection 
has been granted for this condition), psoriasis, tinea cruris 
and tinea pedis.  Also of record were medical records showing 
treatment for herpes progenitalis, psoriasis, tinea cruris 
and tinea pedis from 1977 to 1979.  The evidence of record 
also included lay statements, including statements of the 
veteran and his spouse, to the effect that the veteran had 
had chronic skin problems since his discharge from service.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U.S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

As noted above, the last final denial of the claim was in 
September 1980. 
The pertinent evidence received since September 1980 decision 
consists of medical evidence and the statements of the 
veteran and  his spouse, to include the transcript of the RO 
hearing in November 1998. 

The medical evidence added to the record includes a duplicate 
of a service medical record previously or record.  The post-
service medical evidence added to the record is cumulative of 
that previously of record showing the post-service presence 
of psoriasis, tinea pedis and tinea cruris.  Moreover, it is 
not so significant that it must be considered to fairly 
consider the claim because it includes no medical evidence of 
the presence of any of the claimed skin disorders in service 
and no medical opinion suggesting that any of the claimed 
skin disorders is otherwise etiologically related to service.  
Accordingly, the medical evidence added to the record is not 
new and material. 

The statements of the veteran and his spouse are similar to 
those previously of record.  In essence, the statements of 
the veteran and his spouse are to the effect that the 
veteran's psoriasis, tinea pedis and tinea cruris began 
during service but were misdiagnosed in service.  While lay 
persons such as the veteran and his spouse are competent to 
provide testimony concerning matters susceptible to lay 
observation, they are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the statements of the veteran and his spouse are 
not so significant by themselves or in the context of the 
evidence previously of record that they must be considered to 
fairly decide the merits of the claim.

Accordingly, reopening of the claim is not in order.



ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim for service 
connection for psoriasis, tinea pedis and tinea cruris is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

